Mr. Justice Cartwright delivered the opinion of the court: The superior court of Cook county overruled the demurrer of appellants to the bill of complaint filed against them by the appellees in said court seeking an injunction restraining appellants from interfering with the business of appellees or with their employees, and picketing appellees’ premises. The defendants elected to stand by their demurrer and the court entered a decree in accordance with the prayer of the bill, perpetually enjoining defendants “from in any manner interfering with, hindering, obstructing or stopping the business of said complainants, or any of them, or of their agents, servants or employees, in the. operation of the business of said complainants, respectively; from picketing or maintaining at or near the premises of said complainants, or any of them, any picket or pickets; from assaulting or intimidating, by threats or otherwise, the employees of any of said complainants or any persons 'who may become or seek to become employees of said complainants, or either of them; from congregating about or near the places of business of any of said complainants or about or near any place where their employees are lodged or boarded, for the purpose of compelling, inducing or soliciting the employees of any of said complainants to leave their service or to refuse to work for them or any of them, or for the purpose of preventing, or attempting to prevent, any person from freely entering into the service of any of said complainants; from interfering with or attempting to hinder complainants, or any of them, in carrying on their business in the usual and ordinary way; from following the employees of any of said complainants to their homes or other places, or calling upon them, for the purpose of inducing them to leave the employ of said complainants or of molesting or intimidating them or their families; from attempting, by bribery, payment or promise of money, offers of transportation or other rewards, to induce the employees of any of said complainants to leave their service; from organizing or maintaining any_boycott against said complainants or any of them; from attempting to induce customers or other persons to abstain from working for or accepting work from said complainants or any of them; from attempting to prevent, by threats or injury or by threats of calling strike, any person from accepting work from or doing work for said complainants or any of them; from attempting to create or enforce any boycott against any of the employees of the complainants, or any of them, and from attempting to induce people in their neighborhood or elsewhere not to deal with them; from sending any circular or other communications to customers or other persons who might deal or transact business with said complainants, or either of them, for the purpose of dissuading such persons from so doing, and from doing any other act or thing in furtherance of the conspiracy set forth in said bill.” The defendants appealed to the Appellate Court for the First District, and the branch of that court affirmed the decree. From the judgment of the Appellate Court this further appeal was prosecuted. The demurrer admitted the existence of the facts stated in the bill, and the question to be determined is whether such facts authorized the decree. Briefly stated, the facts so alleged and admitted are as follows: At the time of filing the bill the complainants were, and for several years had been, engaged in the printing business and each had a valuable plant and an extensive business, in the conduct of which they had made contracts for printing for future delivery which would afford a substantial profit. They were and had been members of a voluntary association known as the Chicago Typothetze, which was organized for the purpose of advancing and improving the printing and binding business and for the purpose of employing skilled mechanics whose services might be required by the members of the association. The defendants were Typographical Union No. 16 and its officers, a labor union existing in the city of Chicago whose members are typesetters and compositors, one of the rules of which was that its members should not work with those who did not belong to that union, and said members were bound, at the command of the union and its officers, to strike and leave the employment of anyone who insisted upon employing non-union men. The plant or shop from which all employees not belonging to this union were excluded was called a closed shop, while one in which the employer exercised his right of employing whom he pleased was called an open shop. In July, 1905, the Typographical Union announced that after January 1, 1906, eight hours should constitute a day’s work; that no workman should be allowed to work more than that time and that no employer should be allowed to employ workmen who worked more than eight hours. Some of the complainants employed compositors who were not members of the union, and the union directed its members who were working for said complainants to strike because of that fact. The officials of the union called upon members of complainants’ association and demanded that they agree with the union that on and after January i, 1906, they would submit to the demand for an eight-hour day and a closed shop. The complainants so applied to refused to accede to the demand or make the agreement, and the officials of the union called a strike in said shops. Upon calling the strike the defendants inaugurated and afterward maintained a system of picketing the places of business of said complainants with pickets, who surrounded the respective places of business and maintained a constant watch upon the employees going to and from their work, and in many cases intimidated them, and endeavored by threats, and in some cases by assaults and open violence, to compel said employees to leave the employment of complainants. In other cases the pickets and members of the union endeavored to induce employees to leave by bribes and offers of money and by offering to procure for them work in other places or offering them transportation to leave the city, and the money necessary for such purposes was furnished by the union. The pickets were maintained by and were under the control and direction of the union and its officers and committees appointed by it. This picketing and interference with employees had continued for several weeks before the bill was filed, and forty-seven affidavits of employees were annexed to the bill, detailing particular acts of the members of the union and the pickets, which affidavits the bill stated were made a part thereof. By these means the defendants seriously interfered with the business of each of the complainants and took away many of their employees and prevented them from obtaining other employees who were willing to work, whereby the complainants were prevented from carrying out-their contracts and completing unfinished work. The defendants were all acting together and in concert, in pursuance of a common plan to injure the complainants and interfere with their business for the purpose of compelling them to agree to the terms imposed by the union and to enter into the said contract. The union was alleged to be a voluntary organization and its members financially irresponsible, so that no adequate judgment for damages against them, or any of them, could be collected. The agreement which the union had presented to the different printing houses and which it was endeavoring to coerce the complainants into executing, provided that no one but members of Chicago Typographical Union No. 16 should be employed; that the employer should respect and observe the conditions imposed by the constitution, by-laws and scale of prices of the union of current date; that beginning January i, 1906, an eight-hour day should go into effect; that no work should be done for struck shops having difficulty with Typographical Union No. 16, and that the said union agreed to furnish competent union workmen on demand. In the shops where union men were employed, which were called “chapels,” the union had a man who was known as the chapel foreman or chairman of the chapel, and the union had issued circulars directed to these chapel foremen requesting them to report immediately any work coming to their offices from any of the nineteen firms named in the notice, which were mostly firms of the complainants, and stating that the executive committee had ordered that all work stop on work for strike-bound houses. The defendants were attempting to enforce a boycott against the complainants by preventing them from having work done by other printing houses or by shops to whom they might apply for work, and thus preventing them from carrying on their business except upon the condition that they should make the agreement demanded by the union. The union published weekly what was called a directory of union printing offices of Chicago, containing the names of offices where the demands of the union were submitted to and a list of offices on strike, in which latter list were published the names of complainants. The purpose of this directory was to induce people not to deal with the complainants and to compel employees to leave their service. The affidavits stated in detail acts both of persuasion and threatened violence tor ward employees of the complainants which sustained the charges of the bill in that respect. The argument that the court erred in overruling the demurrer is upon the two grounds that the bill did not state definite facts but only conclusions and generalities and that all the facts alleged did not authorize any relief or injunction. It is also contended that if the decree is not reversed as a whole, it should be modified so as not to enjoin the defendants from doing certain acts which they claim to be within their lawful and constitutional rights. It was not necessary that the bill should contain the evidence which would support its general statements, or the circumstances, in detail, which would prove the ultimate facts alleged. It distinctly and clearly averred the essential facts forming the basis of the prayer for relief, so .as to be readily understood and to apprise the defendants of what they were required to meet. It alleged that the defendants were acting in combination and by agreement in an endeavor to coerce the complainants as to whom they should employ and what policy they should adopt in the conduct of their business; that defendants had proposed the contract by which the complainants were to comply with the demands of the union with reference to the hours of labor, the scale of wages, and should join in boycotts by refusing to do any work for shops having difficulty with the union; that complainants refused to accede to such demands and insisted upon the right to conduct their business in their own way, and that the defendants, for the purpose of coercing the complainants into submitting to the demands of the union, established a picket system around complainants’ shops, enticed away their employees and resorted to threats, intimidation and assaults to accomplish their ends. The bill charged the combinatioHÍ, the intent and the acts of the defendants, and averred that they proposed to continue the same conduct in furtherance of their scheme. The bill was not defective on the ground that its allegations were not sufficiently specific. It is not claimed that an injunction was not the proper remedy if the acts of the defendants were without lawful right, but it is argued that there was nothing unlawful, about what was done, because it was done in the course of labor competition for the promotion of welfare of union laborers. The controversies between labor unions and employers have occasionally developed some curious and unusual notions of what constitutes competition, but they have never been generally adopted and have not been approved by the courts. It is true that competition in business justifies action for the benefit of one of the competing parties which results in injury to the other, and a reason frequently given is that the general public benefits outweigh occasional individual losses. One who is seeking employment for himself may offer to work on any terms that he may choose, and the exercise of his legal right may result in the discharge of another laborer. But that rule does not apply to this case. It is not very clear what is meant by competition for the purpose of promoting the welfare of the union and its members, but it is clear that the union and its members were not in competition with the complainants in respect to labor or anything else. The members of the union had left service of the complainants, and their only purpose was to prevent the complainants from carrying on their business. They were endeavoring to compel the complainants to submit to their dictation by depriving the complainants of their legal right to .employ such laborers as they might choose. If there is a combination to injure a person because he refuses to comply with some demand where he has a legal right to refuse, there is no way of classifying acts in furtheriance of such purpose as competition. The acts alleged in ;the bill were directed primarily against the complainants for the purpose of doing them harm, and that sort of action inot lawful competition. That question was discussed in the case of Doremus v. Hennessy, 176 Ill. 608. In that case it was recognized that lawful competition which may injure the business of a person, even though successfully directed to driving him out of business, is not actionable. In that case the parties were actually in competition with each other in the same line of business, and the claim of appellants was that their acts were in the line of legitimate trade competition, for which they could not be held liable. It was said that the appellants had no right, separately or in the aggregate with others, to insist that the appellee should join the Chicago Laundrymen’s Association or to insist that she make her scale of prices the same as that fixed by the association, and to make her refusal to do this a pretext for destroying and breaking up her business. The court said: “A combination by them (appellants) to induce others not to deal with appellee or enter into contracts with her or do any further work for her was an actionable wrong. Every man has a right, under the law, as between himself and others, to full freedom in disposing of his own labor or capital according to his own will, and anyone who invades that right without lawful cause or justification commits a legal wrong.” Again, in the case of London Guarantee and Accident Co. v. Horn, 206 Ill. 493, the court rejected fanciful and far-fetched definitions of the word “competition” which would include all conflicts of temporal interests, and gave to the word its ordinary meaning and signification. In that case there was a conflict of interest between Horn and the guarantee company equal to that which existed here between complainants and defendants, and there was a like attempt of the guarantee company to derive a benefit by procuring Horn’s discharge. This is not the case of one laborer seeking to obtain the place of another by offering better services or better terms, which would be competition, nor the case of an employer hiring one laborer away from another because he desires the services of such laborer, but there were offers to pay money and transportation and to maintain laborers in idleness, for which defendants would receive nothing and injury would be inflicted on the complainants. Under the meaning given to the word “competition” in the case last referred to, the complainants and defendants were not in competition in any sense and there could be no justification of defendants’ acts on that ground. The whole scheme as set out in the bill was to injure the complainants for the purpose of compelling them to yield to the union their absolute legal right to manage their own business in their own way. In the case of Mathews v. People, 202 Ill. 389, the right of an employer whose workmen have gone upon a strike to contract with other laborers to fill their places was declared to be an absolute legal right, and the court denied to the legislature the power to prohibit superintendents of free employment agencies from furnishing workmen or lists of workmen to employers whose men were on a strike or locked out, as being repugnant to the constitution. It follows that any interference with that right, whether by threats or intimidation, or by persuasion, accompanied by actual malice, is a legal wrong. In London Guarantee and Accident Co. v. Horn, supra, the court quoted from Bowen v. Hall, 6 Q. B. D. 333, as follows: “If the persuasion be used for the indirect purpose of injuring the plaintiff or of benefiting the defendant at the expense of the plaintiff it is a malicious act, which is in law and in fact a wrong act, and therefore a wrongful act, and therefore an actionable act if injury ensues from it.” The court also there re-affirmed the doctrines of Doremus v. Hennessy by quoting therefrom, as follows: “No persons, individually or by combination, have the right to directly or indirectly interfere or disturb another in his lawful business or occupation, or to threaten to do so, for the sake of compelling him to do some act which, in his judgment, his own interest does not require. Losses willfully caused by another, from motives of malice, to one who seeks to exercise and enjoy the fruits and advantages of his own enterprise, industry, skill and credit, will sustain an action. It is clear that it is unlawful and actionable for one man, from unlawful motives, to interfere with another’s trade by fraud or misrepresentation, or by molesting his customers or those who would be customers, or by preventing others from working for him or causing them to leave his employ by fraud or misrepresentation or physical or moral intimidation or persuasion, with an intent to inflict an injury which causes loss.” In the case of O’Brein v. People, 216 Ill. 354, the court again quoted at length from Dor emus v. Hennessy, and also said: “The law is well settled that every person shall be protected in the right to enter into contracts or in refusing to do so, as he shall deem best for the advancement of his own interests, without interference by others. No person or combination of persons can legally, by direct or indirect means, obstruct or interfere with another in the conduct of his lawful business, and any attempt to compel an individual, firm or corporation to execute an agreement to conduct his or its business through certain agencies or by a particular class of employees is not only unlawful and actionable, but is an interference with the exercise of the highest civil right.” In Purington v. Hinchliff, 219 Ill. 159, the court said: “No person or combination of persons can legally, by direct or indirect means, obstruct or interfere with another in the conduct of his lawful business, and any loss willfully caused by such interference will give the party injured a right of action for all damages sustained. All parties to a conspiracy to ruin the business of another because of his refusal to do some act against his will or judgment are liable for all overt acts illegally done pursuant to such conspiracy and for the subsequent loss, whether they were active participants or not.” In Franklin Union v. People, 220 Ill. 355, the same doctrines were reiterated. The facts stated in the bill authorized an injunction to prevent carrying out the scheme of the defendants. It is next contended that if any injunction was authorized, the injunction granted was too broad in enjoining appellants from peaceful picketing of complainants’ premises and from congregating about or near their places of business for the purpose of inducing or soliciting employees to leave the employment. It is contended that a peaceful picket line around a shop is entirely lawful. But this court has held otherwise in Franklin Union v. People, supra where endorsement was given to the doctrine of Beck v. Railway Teamsters’ Protective Union, 118 Mich. 497, by quoting therefrom, as follows: “To picket complainants’ premises in order to intercept their teamsters or persons going there to trade is unlawful. It, itself, is an act of intimidation and an unwarrantable interference with the right of free trade. The highways and public streets must be free to all for the purposes of trade, commerce and labor. The law protects the buyer, the seller, the merchant, the manufacturer and the laborer in the right to walk the streets unmolested. It is no respecter of persons, and it makes no difference, in effect, whether the picketing is done ten or ten hundred feet away.” The court also gave its approval to the decision in Vegelahn v. Guntner, 167 Mass. 92. In that case a patrol of two men in front of the plaintiff’s factory, maintained as one of the means of carrying out the defendants’ plan, was held to be an unlawful interference with the rights of the employer and the employed. The patroling or picketing of the premises was considered to have elements of intimidation, and the court decided that the motive of obtaining better wages for themselves on the part of the defendants did not justify maintaining a patrol in front of the complainant’s premises as a means of carrying out their conspiracy. The very' fact of establishing a picket line is evidence of an intention to annoy, embarrass and intimidate, .whether physical violence is resorted to or not. There have been a few cases where it was held that picketing, by a labor union, of a place of business is not necessarily unlawful if the pickets are peaceful and well behaved, but if the watching and besetting of the workmen is carried to such a length as to constitute an annoyance to them or their employer it becomes unlawful. But manifestly that is not a safe rule and furnishes no fixed or certain standard of what is lawful or unlawful. Any picket line must result in annoyance both to the employer and the workmen, no matter what is said or done, and to say that the court is to determine by the degree of annoyance whether it shall be stopped or not would furnish no guide, but leave the question to the individual notions or bias of the particular judge. To picket the complainants’ premises was in itself an act of intimidation and an unwarrantable interference with their rights. Pickets were, in fact, guilty of actual intimidation and threats, but if they had not been, the complainants were entitled to be protected from thé annoyance. Another supposed right of the defendants asserted by counsel is the exercise of the power of persuasion, and it must be conceded that argument and persuasion are lawful if not directed to the accomplishment of an illegal and unlawful purpose. The object of the defendants as set forth in the bill was illegal, and if there is a malevolent intent to produce an illegal result, and it is produced, it makes no difference whether it is accomplished by mere persuasion or by physical violences -(Curran v. Galen, 152 N. Y. 33.) An act which is naturally innocent, when done with actual malice for the purpose of injuring another, and followed by such injury, is not excused because the act might be innocent under other conditions. It would be ho excuse, in law, for a defendant to say: “It is true, I have interfered with an absolute legal right of the plaintiff to his injury and with a malicious intent to inflict such injury; but my act was not a legal wrong, because I did not commit any breach of the peace or any act of violence, or threaten to do so.” The law allows laborers to combine for the purpose of obtaining lawful benefits for themselves, but it gives no sanction to combinations, either of employers or employed, which have for their immediate purpose the injury of another.^ The principles declared by this court in the cases referred to and stated in this opinion have the support of practically all the courts of the country. Inasmuch as this court has plainly declared the law upon the subject, it would be useless to cite the very numerous decisions to the same effect. Among them are Martin v. McFall, 65 N. J. Eq. 91; Martel v. White, 185 Mass. 255; Ertz v. Produce Exchange, 79 Minn. 140; Jensen v. Cooks’ and Waiters’ Union of Seattle, 81 Pac. Rep. 1069; Loewe v. California State Federation of Labor, 139 Fed. Rep. 71; Berry v. Donovan, 188 Mass. 353; Casey v. Cincinnati Typographical Union, 45 Fed. Rep. 135; In re Debs, 158 U. S. 564. The judgment of the Appellate Court is affirmed. Judgment affirmed.